DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,814,909. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 of the instant application and claim 8 of the ‘909 patent both require the limitations of a rotor, a stator, a sensor assembly, a housing, wherein the rotor and stator are disposed outside the housing, the housing including a collector and a back yoke, the rotor and the stator disposed in front of the collector, the back yoke disposed behind the collector, the housing including a slot into which a substrate of the sensor assembly is inserted, wherein the back yoke includes a first hole that is disposed to be aligned with the slot.
	Claim 11 of the instant application and claim 9 of the ‘909 patent both require the limitations of the housing including a back yoke accommodation portion which is concavely disposed in the rear surface and accommodates the back yoke.


Allowable Subject Matter
Claims 1-8 are allowed.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque sensor including a rotor, stator, sensor assembly and housing, the rotor and stator disposed outside the housing, the sensor assembly is disposed inside the housing, the housing includes a protrusion that faces the stator, the stator includes a groove and the protrusion is disposed in the groove.
The closest art of record to McDonald discloses a housing containing a substrate passing there through, wherein the substrate contains protrusions which align the housing with the stator.  However, the invention by McDonald fails to disclose a groove in the stator, wherein the protrusion is disposed in the groove.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque sensor including a rotor, stator, sensor assembly and housing, wherein the sensor assembly is disposed inside the housing and includes an alignment means configured to align the housing and the stator, the housing including a slot into which a substrate of the sensor assembly is inserted, wherein the substrate is configured to be hook an inner wall of the slot, and wherein the substrates includes a stopper.
The IDS(s) submitted on 4/5/2021 and on 9/24/2020 fail to contain a prior art reference which anticipates or renders obvious the above mentioned subject matter.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 5, 2022